MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                      FILED
regarded as precedent or cited before any                             Aug 23 2019, 6:01 am
court except for the purpose of establishing
                                                                           CLERK
the defense of res judicata, collateral                                Indiana Supreme Court
                                                                          Court of Appeals
estoppel, or the law of the case.                                           and Tax Court




APPELLANT, PRO SE                                        ATTORNEYS FOR APPELLEE
Nathan Hummel                                            Curtis T. Hill, Jr.
Westville, Indiana                                       Attorney General of Indiana
                                                         Sierra A. Murray
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Nathan D. Hummel,                                        August 23, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-743
        v.                                               Appeal from the Starke Circuit
                                                         Court
State of Indiana,                                        The Honorable Kim Hall, Judge
Appellee-Plaintiff.                                      Trial Court Cause No.
                                                         75C01-1112-FA-15



Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-743 | August 23, 2019                 Page 1 of 5
                                       Statement of the Case

[1]   Nathan Hummel (“Hummel”), pro se, appeals the trial court’s order denying

      his motion to correct erroneous sentence. Hummel challenges the trial court’s

      imposition of a consecutive sentence, arguing that the plea agreement did not

      specify a consecutive sentence. Because a motion to correct erroneous sentence

      is limited to correcting sentencing errors apparent on the face of the judgment

      and Hummel raises an issue outside of this context, we conclude that the trial

      court did not abuse its discretion by denying his motion to correct erroneous

      sentence.


[2]   We affirm.


                                                     Issue

              Whether the trial court abused its discretion by denying Hummel’s
              motion to correct erroneous sentence.

                                                     Facts

[3]   In December 2011, the State charged Hummel with Count 1, Class A felony

      dealing a narcotic drug; Count 2, Class B felony robbery; Count 3, Class B

      felony robbery (aiding, inducing, or causing); Count 4, Class C felony

      disarming an officer; Count 5, Class D felony resisting law enforcement; and

      Count 6, Class D felony criminal mischief. In 2012, Hummel entered into a

      plea agreement and pled guilty to an amended Count 1 and Counts 2, 3, and 4.

      In exchange, the State agreed to amend Count 1 from a Class A felony to a

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-743 | August 23, 2019   Page 2 of 5
      Class B felony and to dismiss Counts 5 and 6. The plea agreement provided

      that “[t]he sentences in count II, count III, and count IV shall run

      concurrently.” (App. 18).


[4]   Thereafter, in May 2012, the trial court sentenced Hummel to fifteen (15) years

      for amended Count 1, ten (10) years for Count 2, ten (10) years for Count 3,

      and two (2) years for Count 4. The trial court ordered Counts 2, 3, and 4 to run

      concurrently and amended Count 1 to run consecutively to Counts 2, 3, and 4.


[5]   Seven years later, in January 2019, Hummel filed a motion to correct erroneous

      sentence. In his motion, Hummel challenged the trial court’s imposition of

      amended Count 1 running consecutively to Counts 2, 3, and 4. The trial court

      denied Hummel’s motion to correct erroneous sentence. Hummel now appeals.


                                                  Decision

[6]   Hummel appeals the trial court’s denial of his motion to correct erroneous

      sentence. We review a trial court’s denial of a motion to correct erroneous

      sentence for an abuse of discretion, which occurs when the trial court’s decision

      is against the logic and effect of the facts and circumstances before it. Davis v.

      State, 978 N.E.2d 470, 472 (Ind. Ct. App. 2012).


[7]   An inmate who believes he has been erroneously sentenced may file a motion

      to correct the sentence pursuant to INDIANA CODE § 35-38-1-15. Neff v. State,

      888 N.E.2d 1249, 1250-51 (Ind. 2008). INDIANA CODE § 35-38-1-15 provides:




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-743 | August 23, 2019   Page 3 of 5
              If the convicted person is erroneously sentenced, the mistake
              does not render the sentence void. The sentence shall be
              corrected after written notice is given to the convicted person.
              The convicted person and his counsel must be present when the
              corrected sentence is ordered. A motion to correct sentence must
              be in writing and supported by a memorandum of law
              specifically pointing out the defect in the original sentence.

      “The purpose of the statute ‘is to provide prompt, direct access to an

      uncomplicated legal process for correcting the occasional erroneous or illegal

      sentence.’” Robinson v. State, 805 N.E.2d 783, 785 (Ind. 2004) (quoting Gaddie

      v. State, 566 N.E.2d 535, 537 (Ind. 1991)).


[8]   A statutory motion to correct erroneous sentence “may only be used to correct

      sentencing errors that are clear from the face of the judgment imposing the

      sentence in light of the statutory authority.” Robinson, 805 N.E.2d at 787.

      “Such claims may be resolved by considering only the face of the judgment and

      the applicable statutory authority without reference to other matters in or

      extrinsic to the record.” Fulkrod v. State, 855 N.E.2d 1064, 1066 (Ind. Ct. App.

      2006). If a claim requires consideration of the proceedings before, during, or

      after trial, it may not be presented by way of a motion to correct erroneous

      sentence. Robinson, 805 N.E.2d at 787. “Use of the statutory motion to correct

      sentence should thus be narrowly confined to claims apparent from the face of

      the sentencing judgment, and the ‘facially erroneous’ prerequisite should

      henceforth be strictly applied[.]” Id.


[9]   Here, Hummel challenges the trial court’s imposition of amended Count 1

      running consecutively to Counts 2, 3, and 4. Specifically, he argues that his


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-743 | August 23, 2019   Page 4 of 5
       “plea agreement does NOT call for consecutive sentences[.]” (Hummel’s Br.

       6). We agree with the State that resolution of this issue “required the trial court

       to consider the proceedings before trial because he asked the court to compare

       his plea agreement to his sentence.” (State’s Br. 6). Because the error Hummel

       alleges is not clear from the face of the sentencing order, it is not appropriate for

       a motion to correct erroneous sentence. See Robinson, 805 N.E.2d at 787.

       Accordingly, Hummel has failed to show that the trial court abused its

       discretion by denying his motion, and we affirm the trial court’s judgment. See,

       e.g., Bauer v. State, 875 N.E.2d 744, 746 (Ind. Ct. App. 2007) (affirming the trial

       court’s denial of the defendant’s motion to correct erroneous sentence where

       the defendant’s claims required consideration of matters in the record outside of

       the face of the judgment and were, accordingly, not the types of claims properly

       presented in a motion to correct erroneous sentence), trans. denied.


[10]   Affirmed.


       Robb, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-743 | August 23, 2019   Page 5 of 5